           Case 1:20-cv-06516-VM Document 41 Filed 09/14/20 Page 1 of 3




                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      86 Chambers Street
                                                      New York, New York 10007


                                                      September 14, 2020
VIA ECF
The Honorable Victor Marrero
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

               Re:    Jones v. USPS, 20 Civ. 6516 (VM)

Dear Judge Marrero:

       This Office represents the defendants in the above-captioned action. We write
respectfully on behalf of the parties pursuant to the Court’s September 10, 2020, Order
scheduling a hearing in this matter. See ECF No. 37.

       The parties have conferred and propose the following list of witnesses:

       Plaintiffs’ Direct Case:

       1. Plaintiff Kathy Rothschild will testify about for approximately 45 minutes about the
          topics covered in her declaration, specifically her experience as an individual voting
          abroad. See ECF No. 19-13.

       2. Mr. Mark Jamison will testify for approximately 45 minutes about the topics
          presented in his declarations to the Court, specifically the operations of the USPS.
          See ECF Nos. 19-2, 38-1.

       3. Ms. Julia Bryan, the Global Chair of Democrats Abroad, will testify for
          approximately 45 minutes about the various issues faced in this election cycle by
          voters abroad, as well as the impact of USPS slowdowns on the ability of
          international voters to cast their ballots.

               a. Defendants’ Position: Defendants object to this witness’s appearance at the
                  hearing because they did not submit a declaration in support of plaintiffs’
                  motion for a preliminary injunction, and the witness’s identity was not
                  disclosed to defendants until today. In the alternative, defendants request that
                  the Court direct plaintiffs to provide a declaration explaining what this
                  witness will testify about by noon on Tuesday, September 15, 2020. The
           Case 1:20-cv-06516-VM Document 41 Filed 09/14/20 Page 2 of 3



                  purpose of this request is to ensure an orderly presentation of evidence to the
                  Court.
               b. Plaintiffs’ Position: There is no requirement in the Federal Rules or in the
                  Court’s Order setting this hearing that plaintiffs submit a declaration.
                  Plaintiffs have given defendants notice of the intent to call this witness from
                  the moment the Court scheduled the hearing, and offered to provide
                  additional details as a courtesy if defendants did not make objections of this
                  kind. There is nothing disorderly about a witness testifying for the first time
                  at a hearing, and such testimony is offered at evidentiary hearings on
                  preliminary injunctions routinely. Similarly, there is no basis to essentially
                  allow defendants to conduct discovery by ordering a sworn preview of
                  testimony be generated solely for the purpose of helping defendants prepare
                  for cross examination.

       4. Mr. Carlos Barrios will testify for approximately 45 minutes about the topics
          presented in his declaration to the Court, specifically the visit of Representative
          Joaquin Castro to the USPS San Antonio Processing and Distribution Center on
          August 19, 2020. See ECF No. 19-5.

       5. Plaintiffs propose Postmaster General DeJoy testify as a witness about his time
          running USPS and the matters covered in his Hill testimony. On Friday, September
          11, 2020, Plaintiffs provided a subpoena for the testimony of Postmaster General
          Louis DeJoy to the undersigned counsel for Defendants, who confirmed that they
          accepted service of the subpoena on behalf of Postmaster General DeJoy in his
          official capacity, while preserving all procedural and substantive objections to the
          subpoena itself. Defendants oppose the proposed appearance of Postmaster General
          DeJoy at the September 16, 2020, hearing. The parties have been attempting to
          resolve this issue, which may necessitate motion practice.

       Plaintiffs Have Requested the Opportunity to Cross-Examine the Following
       Witnesses:

       6. Mr. Robert Cintron will testify for approximately 45 minutes about the topics
          presented in his declaration to the Court, specifically the operations of the USPS.
          See ECF No. 33.

       7. Mr. Justin Robert Glass will testify for approximately 45 about the topics presented
          in his declaration to the Court, specifically the USPS’s delivery of election mail. See
          ECF No. 28.

       8. Ms. Angela Curtis will testify for approximately 45 minutes about the topics
          presented in her declaration to the Court, specifically the operations of the USPS.
          See ECF No. 30.

Defendants reserve the right to call any individual that submitted a declaration in opposition to
plaintiffs’ motion for a preliminary injunction motion for rebuttal purposes, or if the Court has
any questions for these individuals. Plaintiffs object to this to the extent Defendants intend to
            Case 1:20-cv-06516-VM Document 41 Filed 09/14/20 Page 3 of 3



use any witness as part of their case in chief.

         The parties have agreed that all documents, including declarations and exhibits to
declarations, filed on the docket of this case may be relied upon as the record for decision on
plaintiffs’ motion for a preliminary injunction. The parties otherwise reserve all arguments to
be made about such materials, including, but not limited to, arguments going to evidentiary
weight or legal arguments. Defendants, on consent, intend to file one additional declaration
from an attorney prior to the hearing attaching as an exhibit updated USPS performance data
provided to plaintiffs on Saturday, September 12, 2020. On Friday, September 11, 2020,
Plaintiffs sent a subpoena to the undersigned counsel for documents. Defendants oppose the
subpoena, and this may lead to motions practice.

       The parties thank the Court for consideration of this submission.

                                                        Respectfully,

                                                        AUDREY STRAUSS
                                                        Acting United States Attorney

                                                  By:   /s/ Steven J. Kochevar
                                                        REBECCA S. TINIO
                                                        STEVEN J. KOCHEVAR
                                                        Assistant United States
                                                        Attorneys
                                                        86 Chambers Street, Third Floor
                                                        New York, NY 10007
                                                        T: (212) 637-
                                                        2774/2715
                                                        F: (212) 637-2717
                                                        rebecca.tinio@usdoj
                                                        .gov
                                                        steven.kochevar@usdoj.gov
